United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2130
Issued: July 24, 2007

Case Submitted on the Record

DECISION AND ORDER
In re: Attorney’s Fees
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2006 appellant filed a timely appeal from the June 20, 2006 merit
decision of the Office of Workers’ Compensation Programs, approving attorney’s fees. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this issue.1
ISSUE
The issue is whether the Office abused its discretion by approving an application for
attorney’s fees in the amount of $1,201.50 for the period August 27, 2000 to August 10, 2001.
1

The record contains a June 20, 2006 decision suspending appellant’s compensation effective May 15, 2006
because she failed to attend and fully cooperate in a medical examination scheduled for May 15, 2006 and did not
establish good cause for refusing to submit to the examination. The record also contains an August 10, 2006
decision, denying appellant’s request for an oral hearing before an Office hearing representative on the grounds that
the request was not made within 30 days of the June 20, 2006 decision and her claim could equally well be
addressed by requesting reconsideration. Appellant has not appealed these decisions to the Board and these matters
are not currently before the Board.

FACTUAL HISTORY
On October 18, 1984 appellant, then a 37-year-old clerk, filed a traumatic injury claim
alleging that on October 16, 1984 she strained a muscle in the middle of her back while lifting a
flat tray from a hamper onto the top shelf of a cage at work. The Office accepted her claim for
thoracic and lumbar strains. It later accepted appellant’s claim for herniated nucleus pulposus at
C6-7 and authorized anterior cervical fusion. In a letter dated November 14, 2000, James A.
Birt, Esq., made a Freedom of Information Act (FOIA)/Privacy Act request to the Office for the
production of documents related to appellant’s claim as her attorney of record. He was located
in Sacramento, California.
On May 22, 2006 the Office received a notice dated August 14, 2001 from Mr. Birt
advising that he was withdrawing as appellant’s attorney effective August 14, 2001. By letter
dated May 30, 2006, the Office advised him that his name had been removed from its records as
appellant’s representative based on his August 14, 2001 notice.
On March 29, 2001 Mr. Birt submitted a “work in progress report” (invoice) for approval
of attorney’s fees and costs dated March 26, 2001. He provided a copy of the agreement
between his law office and a concurrence with these costs and fees signed by appellant on
March 10, 2001, wherein she authorized the release of her advanced retainer fee trust funds to
Mr. Birt in an amount equal to that contained in an accompanying “work in progress report” and
to the Office. In the application for attorney’s fees, Mr. Birt provided an itemized statement of
hours spent working on appellant’s claim. He indicated an hourly rate of $200.00 for his
services. Mr. Birt stated that he spent 2.00 hours on August 27, 2000 in an initial intake session
with appellant; .15 hour on November 15, 2000 on a telephone call regarding her appeal and
nonreceipt of a fax; 1.00 hour on December 13, 2000 preparing and drafting FOIA requests to
the employing establishment and Office; .50 hour preparing and drafting a letter to an Office
senior claims examiner regarding nonreceipt of correspondence related to appellant’s claim; and
.30 hour each on December 14 and 19, 2000 reviewing a letter from the Office’s director and
claims examiner, totaling 5.25 hours which constituted $1,050.00 for professional services.
Additional charges included $3.20 each for the purchase of certified postage for the FOIA
request to the employing establishment and Office on December 20 and 22, 2000, respectively,
totaling $6.40. Mr. Birt indicated that the total amount owed was $1,056.40. He stated that
appellant had a retainer fee of $5,000.00 and subtracted $1,056.40 from this figure for a total
credit balance of $3,943.60.
By letter dated July 10, 2001, the Office advised Mr. Birt that his request for fee approval
for interim work could not be approved at that time. It stated that he should request approval of
his fee when the final piece of evidence believed necessary to support appellant’s case had been
submitted.
In a letter dated July 13, 2001, Mr. Birt stated that he had received prior approval for his
“work in progress” fee as a routine matter. He contended that, pursuant to 5 U.S.C. § 8127 and
20 C.F.R. § 10.702, his request was presumed to be valid and acceptable as long as there was
client approval accompanying the fee request.

2

By letter dated July 16, 2001, the Office informed Mr. Birt that interim billings could be
considered if substantial work had been performed to further the case. It again reviewed his
March 26, 2001 fee request and stated that the only substantial work performed was his request
for a copy of appellant’s case file. The Office asked Mr. Birt if he intended to provide evidence
to further the case along. It noted the time that he spent preparing, reviewing and
communicating with the Office and requesting a copy of the case file. The Office stated that the
time spent on certain claimed activities was excessive. It advised Mr. Birt that a decision was
forthcoming regarding his attorney fee application.
In a July 17, 2001 letter, Mr. Birt requested that a senior claims examiner resolve the
matter regarding his request for attorney’s fees.
On July 24, 2001 Mr. Birt submitted another fee application dated June 28, 2001 along
with an itemized statement, indicating that he spent 1.00 hour on February 14, 2001 reviewing
appellant’s personnel file; 3.00 hours on April 21, 2001 reviewing a voluminous amount of
records regarding her FOIA request; and .17 hour each on June 8 and 11, 2001 on a telephone
call with appellant and her husband regarding discovery received, totaling 4.34 hours which
constituted $866.66 for professional services. Mr. Birt subtracted $866.66 from appellant’s
previous balance of $3,943.60 which left a total credit balance of $3,076.94.
In a July 23, 2001 letter, received by the Office on August 3, 2001, appellant disagreed
with two items listed by Mr. Birt on his June 28, 2001 application for attorney’s fees. She stated
that, after receiving the first bill for over $1,000.00 for writing one letter, she told Mr. Birt not to
do anything further on her case until she provided him with more information. Shortly after
March 10, 2001, the date she signed the release of funds to pay the first bill submitted by
Mr. Birt, appellant agreed to write her case history and send it to him as requested. She
contended that the charge for reviewing her personnel file on February 14, 2001 seemed
excessive. Appellant believed that she had already been charged for this work on the first bill.
She further contended that the charge for reviewing voluminous amounts of records pertaining to
her FOIA request was not justified. Appellant stated that Mr. Birt’s secretary called her to find
out if she wanted to pick up the records and put them in order to save her the expense of his staff
doing it. The secretary told appellant that her attorney had not reviewed the records as they had
just arrived. Appellant advised the secretary that her husband would pick up the records but it
would be at least a few weeks before he did so. She stated that on May 30, 2001 her husband
tried to contact Mr. Birt’s office but there was trouble with his telephone service and her husband
could not leave a message. On June 5, 2001 appellant’s husband left a message on the answering
machine asking the attorney to call him to arrange for pick up of the records. Appellant stated
that an attorney returned the call and she relayed the conversation that she had with the secretary
and requested that he not review the records. The attorney did not mention that he had already
reviewed the records. Appellant stated that she assumed the $1,000.00 fee was for a letter, a
copy of which she did not receive, that Mr. Birt wrote to the Office regarding her refusal to
attend a second opinion medical examination. She described the 9 or 10 telephone conversations
she and her husband had with Mr. Birt or one of his staff members. Appellant indicated that
since the $1,000.00 letter, there had been no activity on her case that she initiated or that she was
aware of at that time. She stated that Mr. Birt told her that he would only charge her for actual
work that moved the case forward. Mr. Birt assured her that he would keep her informed and

3

discuss his charges with her prior to submitting a bill which he failed to do according to
appellant. Appellant concluded that Mr. Birt’s charges were excessive and inaccurate.
In a July 20, 2001 letter, Mr. Birt stated that he intended to submit evidence to further
appellant’s case along and establish her entitlement to compensation. He requested approval of
his March 26, 2001 fee application based on FECA Bulletin No. 99-14 and 20 C.F.R. §§ 10.700
through 10.703.
On August 28, 2001 Mr. Birt submitted a fee application dated August 14, 2001. In an
itemized statement, he reiterated the charges for work performed on February 14 and June 8
and 11, 2001. Mr. Birt indicated that he spent .17 hours on July 6, 2001 in an office visit with
appellant’s husband to pick up all the FOIA discovery to separate, organize and return; .50 hours
on July 17, 2001 preparing and drafting a letter to appellant regarding the facts relating to
Dr. Douglas E. Ridey, a Board-certified orthopedic surgeon; .17 hours on July 25, 2001
reviewing a July 24, 2001 letter about putting the case on hold until further notice from
appellant; .33 hours on August 9, 2001 reviewing 11 pages of facts appellant was submitting
with a request for reconsideration and telephone conversations with appellant regarding this
matter; and 1.00 hours on August 10, 2001 drafting two pages of a cover letter to accompany
appellant’s reconsideration statement of facts, faxing the cover letter to her and talking to her on
three occasions regarding this action, totaling 3.51 hours which constituted $699.99 for
professional services. He indicated an additional charge of $6.00 for sending and receiving faxes
on August 9, 2001. Mr. Birt added $699.99 and $6.00 for a total of $705.99 which he reduced
from appellant’s balance of $3,943.60 for a total credit balance of $3,237.61.
By decision dated June 20, 2006, the Office approved attorney’s fees in the amount of
$1,201.50 for the period August 27, 2000 to August 10, 2001. The requested attorney’s fees in
the amount of $1,762.30 were reduced by the Office because it found that the itemized charges
for the stated period were excessive and included fees not related to the development and
management of appellant’s compensation claim. The Office reduced the hourly rate of $200.00
for professional services rendered from 2000 to 2001 to $150.00 which it found to be reasonable
for the stated time period. Charges for sending and receiving faxes and certified postages were
not approved. The Office reduced the total hours claimed from 8.76 to 8.01 hours. It also
reduced the total hours claimed on December 13, 2000. One hour each for preparing a FOIA
request to the employing establishment and a senior claims examiner and .50 hour for preparing
a letter to a senior claims examiner were reduced to .25 hour each. The Office found that the
reduction of Mr. Birt’s fee request from $1,762.30 to $1,201.50 was reasonable and
commensurate with the actual necessary work he performed while representing appellant before
the Office.
LEGAL PRECEDENT
It is not the function of the Board to determine the fee for services performed by a
representative of a claimant before the Office. That function is within the discretion of the
Office based on the criteria set forth in Title 20 of the Code of Federal Regulations and mandated
by the Board decisions. The sole function of the Board on appeal is to determine whether the

4

action of the Office constituted an abuse of discretion.2 Generally, an abuse of discretion is
shown through proof of manifest error, clearly unreasonable exercise of judgment or actions
taken which are contrary to both logic and probable deductions from established facts.3
Section 10.703(a)(1)(ii) of the Code of Federal Regulations provides in pertinent part that
a representative must submit a fee application, which includes a statement of agreement or
disagreement with the amount charged, signed by the claimant.4 When a fee application has
been disputed, the Office is required to provide the claimant with a copy of the fee application
and request the submission of further information in support of any objection. After the claimant
has been afforded a reasonable time to respond to the request, the Office will then proceed to
review the fee application to determine whether the amount of the fee is substantially in excess
of the value of services received by looking at the following factors: (i) usefulness of the
representative’s services; (ii) the nature and complexity of the claim; (iii) the actual time spent
on development and presentation of the claim; and (iv) customary local charges for similar
services.5
Additional information needed to help the Office make such determinations includes an
itemized statement showing the representative’s hourly rate, the number of hours worked and
specifically identifying the work performed and the total amount charged for the representation
excluding administrative costs. Section 10.703(ii) also requires that a statement from the
claimant be included agreeing or disagreeing with the amount charged.
Where the fee application is accompanied by a signed statement indicating the claimant’s
agreement with the fee as charged, the application will be deemed approved.6
The Board has held that where the Office proposes to reduce a requested fee for
representative’s services, including the hourly rate the representative may charge, the
representative is entitled to notice of the reasons for the proposed reduction and an opportunity to
respond with written comments and by affidavit prior to decision.7
ANALYSIS
The Board finds that this case is not in posture for decision regarding the Office’s
approval of an attorney’s fee of $1,201.50. Appellant’s attorney, Mr. Birt, requested approval of
a fee of $1,762.30 at the rate of $200.00 per hour, while the Office approved a rate of $150.00
per hour at a fee of $1,201.50. The Office found that the $150.00 hourly rate was “reasonable
for that time,” but it did not follow the procedures set forth above at section 10.703 of its
2

Alvin T. Groner, Jr., 47 ECAB 588 (1996); Edward Snider, 39 ECAB 1268 (1988).

3

Gerald A. Carr, 55 ECAB 225 (2004).

4

20 C.F.R. § 10.703(a)(1)(ii).

5

20 C.F.R. § 10.703(c).

6

20 C.F.R. § 10.703(b).

7

Arthur B. Cole, 36 ECAB 349 (1984); Edgar Aikman, et al., 32 ECAB 1570 (1981).

5

regulations with respect to the “customary local charges for similar services” by such a
representative. Mr. Birt is located in Sacramento and therefore the appropriate locality for
determining customary charges is the Sacramento area. There is no indication that the local Bar
Association in the Sacramento area was contacted or other appropriate sources were consulted to
determine the customary local charges for similar services in workers’ compensation cases.8 The
record contains no probative and relevant evidence with regard to the issue of customary local
charges in this case.
Further, the Office failed to provide Mr. Birt with notice of the proposed reduction in
legal fees, and provide him with an opportunity to respond in writing with comments or by
affidavit prior to the issuance of its June 20, 2006 decision.9 In light of the foregoing, the Board
finds that the case must be remanded to the Office to consider the attorney’s fee application
according to the applicable regulatory procedures.10
CONCLUSION
The Board finds that this case is not in posture for decision as to whether the Office
abused its discretion by approving an application for attorney’s fees in the amount of $1,201.50
for the period August 27, 2000 to August 10, 2001.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Fees for Representatives’ Services, Chapter 2.1200.6(8)
(December 1994), provides that the claims examiner should request information as to customary local charges from
the local bar association, state compensation boards and commissions, or other appropriate source.
9

See cases cited supra note 7.

10

The Board finds that the Office properly disallowed expenses for sending and receiving faxes and mailing
certified packages during the period August 27, 2000 to August 10, 2001. The regulations specifically provide and
counsel concedes that expenses are not to be considered by the Office in the approval of representative’s fees.
20 C.F.R. § 10.702.

6

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: July 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

